DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,090,078 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art of record alone or in combination that teaches a treatment mesh that includes the combination of recited limitations in claims 1, 4, and 20. The art alone or in combination did not teach wherein (Claim 1) plurality of substantially parallel vertically oriented elongated support reinforcements associated with the treatment mesh, the elongated support reinforcements being detached from each other, and extending substantially through the treatment mesh; wherein upon deployment of the deployment mesh and the elongated support reinforcements, at least an array of ends of the elongated support reinforcements are substantially oriented along a plane aligned with-the opening of the aneurysm into which the device was deployed; (Claim 4) the treatment mesh defining a longitudinal axis and having a longitudinal length extending along the longitudinal axis; and a plurality of reinforcement members coupled to a wall of the treatment mesh, the reinforcement members each defining a length extending along a major portion of the length of the treatment mesh, the reinforcement members configured to provide structural support to the treatment mesh, adjacent members being spaced relative to each other; (Claim 20) the treatment mesh including one or more reinforcement members coupled to a wall of the treatment mesh, the one or more reinforcement members having a rigidity greater than a rigidity of the treatment mesh and being configured to provide structural support to the treatment mesh, a given one of the one or more reinforcement members defining a length extending along a major portion of the length of the treatment mesh. The closest prior art of record Abrams et al. fails to disclose the limitations above and is not capable of disclosing reinforcement portions that are parallel with respect to the longitudinal axis of the reinforcement mesh when at least in the non-deployed condition, the reinforcement portions of Abrams et al. are perpendicular to one another as well as originating from the same starting point in any configuration, as such would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/               Primary Examiner, Art Unit 3771